Citation Nr: 1133351	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1983 to November 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision that, in pertinent part, denied service connection for residuals of head injury and for a TDIU.  

Rating action also denied pension benefits and the Veteran filed a notice of disagreement.  A statement of the case was issued and the Veteran did not perfect the appeal.  This matter is not before the Board.  See 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  In January 2008, the Veteran withdrew his prior request for a Board hearing, in writing.

The matters of service connection for diabetes mellitus and applications to reopen claims for psychiatric disability and low back disability have been raised by the record (July 2011 correspondence); but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that he sustained head injuries on several occasions in service.  The most severe injury occurred when the Veteran accidentally fell from on top of a double-stacked military rocket system that was secured on a HEMAT (truck) during a military exercise in a torrential storm at Fort Sill, Oklahoma, in May 1984.  The Veteran reported that he fell and loss consciousness briefly, as well as sensation to all extremities; and that he injured his head, neck, and back.  The Veteran recalled other incidents where he injured his head while training to run marathons in service.  He reported a direct blow to the head in March 1984, and additional head wounds in August 1986 at Hanau, West Germany, and in March or April 1988 at Fort Lewis, Washington.

Service treatment records, dated in May 1984, reflect that the Veteran was treated for complaints of low back pain and neck pain.  At that time the Veteran reported that he had been tying down straps on top of a truck and fell off.  The Veteran was prescribed bed rest for 24 hours; and was restricted from physical training, marching, running, climbing, or lifting more than five pounds for a period of seven days.  There were no reports of complaints or treatment for head injury.  Records show that the Veteran was treated for gastroenteritis in March 1988.  At that time he denied any association with head trauma during the past 72 hours.

On VA examination in May 1989, there were no complaints or findings of residuals of head trauma.  The neurological system was described as unremarkable.  Current medical evidence reveals that the Veteran was diagnosed with a seizure disorder in 2006.  A June 2006 clinical entry noted that the Veteran had frequent periods of loss of consciousness and altered consciousness that began in February of that year.  

Under these circumstances, the Board finds that an examination would be helpful to obtain an informed medical opinion as to the likely etiology of the Veteran's current seizure disorder, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Records in the claims folder show that the Veteran's claim for Social Security benefits based upon disability was pending in August 2006.  The medical evidence that is used by SSA to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination regarding disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of an award.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of seizures and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  

For any current seizure disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the disability either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service fall from on top of a truck in May 1984, and other incidents of in-service head wounds as described by the Veteran. 

The examiner should reconcile any opinion with the service treatment records, the clinical records, and the Veteran's statements (as summarized herein).  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



